Exhibit 10.3

November 14, 2008

[Name and Address]

Dear [Name],

Northern Trust Corporation (the “Company”) anticipates entering into a
Securities Purchase Agreement (the “Participation Agreement”) with the United
States Department of Treasury (the “Treasury”) that provides, among other
things, for the purchase by the Treasury of securities issued by the Company.
This purchase is anticipated to occur as part of the Company’s participation in
the Treasury’s Troubled Asset Relief Program - Capital Purchase Program (the
“CPP”).

As a condition to the closing of the investment contemplated by the
Participation Agreement, the Company is required to take certain actions with
respect to compensation arrangements of its senior executive officers. The
Company has determined that you are or may be a senior executive officer for
purposes of the CPP. To comply with the requirements of the CPP, and in
consideration of the benefits that you will receive as a result of the Company’s
participation in the CPP and for other good and valuable consideration, the
sufficiency of which you hereby acknowledge, you agree as follows:

 

  (1) No Golden Parachute Payments. You will not be entitled to receive from the
Company any golden parachute payment (as defined below) during any period in
which the Treasury holds an equity or debt position acquired from the Company in
the CPP (the “CPP Covered Period”). The Company shall work with you between the
date hereof and December 31, 2008 in order to determine the potential payments
and benefits which may be subject to the foregoing limitation and, if necessary,
to determine the order in which such payments and benefits shall be reduced, if
necessary.

 

  (2) Recovery of Bonus and Incentive Compensation. You will be required to and
shall return to the Company any bonus or incentive compensation paid to you by
the Company during the CPP Covered Period if such bonus or incentive
compensation is paid to you based on materially inaccurate financial statements
or any other materially inaccurate performance metric criteria.

 

  (3) Compensation Program Amendments. Each of the Company’s compensation,
bonus, incentive and other benefit plans, arrangements and agreements ,
including your Employment Security Agreement (all such plans, arrangements and
agreements, the “Benefit Plans”) are hereby amended to the extent necessary to
give effect to provisions (1) and (2) of this letter.

The Company is also required as a condition to participation in the CPP to
review the Benefit Plans to ensure that the Benefit Plans do not encourage its
senior executive officers to take unnecessary and excessive risks that threaten
the value of the Company. To the extent that the Company determines that the
Benefit Plans must be revised as a result of such review, you and the Company
agree to negotiate and effect such changes promptly and in good faith.

 

1



--------------------------------------------------------------------------------

  (4) Definitions and Interpretation. This letter shall be interpreted as
follows:

 

  •  

“Senior executive officer” means the Company’s “senior executive officers” as
defined in Q&A 2 of the Interim Final Rule issued by the Treasury at 31 CFR Part
30, effective on October 20, 2008 (the “Interim Final Rule”).

 

  •  

“Golden parachute payment” shall have the meaning set forth in Q&A 9 of the
Interim Final Rule.

 

  •  

The term “Company” includes any entities treated as a single employer with the
Company under Q&A 1 and Q&A 11 of the Interim Final Rule.

 

  •  

This letter is intended to, and shall be interpreted, administered and construed
to comply with Section 111 of the Emergency Economic Stabilization Act of 2008
and the regulations and guidance promulgated thereunder (and, to the maximum
extent consistent with the preceding, to permit operation of the Benefit Plans
in accordance with their terms before giving effect to this letter).

 

  (5) Miscellaneous. To the extent not subject to federal law, this letter will
be governed by and construed in accordance with the laws of the State of
Illinois. This letter may be executed in two or more counterparts, each of which
will be deemed to be an original. A signature transmitted by facsimile will be
deemed an original signature.

 

  (6) If the Treasury does not purchase the securities contemplated by the
Participation Agreement, then this letter shall be of no force or effect. In
addition, upon such time as the Treasury no longer holds securities or debt of
the Company acquired under the CPP, this letter shall be of no further force or
effect. If you cease to be a senior executive officer of the Company for
purposes of the CPP, you shall be released from the restrictions and obligations
set forth in this letter to the extent permissible under the CPP. If it is
determined that you are not a senior executive officer of the Company as of the
date hereof, this letter shall be of no force or effect.

Please indicate your agreement to the terms and conditions set forth in this
letter by executing it and returning it to [contact] by [date].

[Signature page follows]

 

2



--------------------------------------------------------------------------------

Sincerely, NORTHERN TRUST CORPORATION By:  

 

Name:   William R. Dodds, Jr. Title:   Executive Vice President and Treasurer

 

Intending to be legally bound, I agree with and accept the foregoing terms on
the date set forth below. By:  

 

Name:   Title:   Date: November     , 2008

 

3